Order modified by striking therefrom (b) of the 11th paragraph, found at folio 24; 3 and 4 of the same 11th paragraph, appearing at folio 26; and (b) at folio 27; also all of (b) of the 4th paragraph of the order after the word “ cause ” in the 4th line from the top of page 7 of the papers on appeal. As modified the order in so far as appealed from is affirmed, without costs; the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.